t c memo united_states tax_court phuong k nguyen petitioner v commissioner of internal revenue respondent docket no filed date bruce eb gardner for petitioner warren p simonsen and roger w bracken for respondent memorandum opinion armen special_trial_judge this matter is before the court on petitioner’s motion for an award of administrative and litigation costs filed pursuant to sec_7430 and rules through ' all section references are to the internal_revenue_code as amended however references to sec_7430 are to such section continued - - after concessions by respondent ’ the issues for decision are as follows whether respondent's position in the administrative and court proceedings was substantially justified we hold that it was in the court_proceeding but that it was not in the administrative_proceeding whether petitioner unreasonably protracted the administrative and court proceedings we hold that she did to the extent provided herein whether the administrative and litigation costs claimed by petitioner are reasonable we hold that costs claimed by petitioner are reasonable to the extent provided herein neither party requested an evidentiary hearing and the court concludes that such a hearing is not necessary for the proper disposition of petitioner’s motion see rule a we therefore decide the matter before us based on the record that has been developed to date ‘ continued in effect at the time that the petition was filed unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure respondent concedes petitioner substantially prevailed see sec_7430 a petitioner satisfied the applicable net_worth requirement see sec_7430 a and petitioner exhausted her administrative remedies see sec_7430 background petitioner resided in silver spring maryland at the time that her petition was filed with the court petitioner timely filed a federal_income_tax return for the taxable_year on her return petitioner listed her filing_status as head_of_household and she claimed dependency_exemptions and the earned_income_credit petitioner also claimed a refund of tax in the amount of dollar_figure by letter dated date the examination letter respondent’s service_center in atlanta georgia informed petitioner that we are examining your federal_income_tax return for and find we need documentation to verify certain items more specifically respondent requested that petitioner provide information and documents relating to head_of_household filing_status dependency_exemptions and the earned_income_credit petitioner responded to the examination letter by mailing various documents to respondent after reviewing this material respondent concluded that the information submitted was insufficient to verify the items under examination thereafter by letter dated date the proposed_adjustment letter respondent proposed a deficiency in petitioner’s income_tax in the amount of dollar_figure the proposed deficiency which served to reduce the claimed overpayment from q4e- dollar_figure to dollar_figure was predicated on a change in petitioner’s filing_status from head_of_household to single and the disallowance of the dependency_exemptions and earned_income_credit as claimed on the return respondent informed petitioner that if she did not agree with the proposed deficiency she could submit documents or information that she wished respondent to consider in response to the proposed_adjustment letter petitioner mailed various documents to respondent respondent reviewed this material and concluded that it was insufficient to verify the items under examination by letter dated date the july letter respondent so informed petitioner respondent also informed petitioner in the july letter that any further supporting documents or information that petitioner might care to submit would be considered if such material were received within days of the date of the letter petitioner responded to the july letter by mailing various supporting documents to respondent this material was received by the mailroom in respondent’s atlanta service_center on date the material was routed to the examination_division where it was received on date and then routed to the 90-day unit where it was received on date we understand the 90-day unit to be the office in the examination_division of the service_center that is responsible continued - - by a notice_of_deficiency dated date the notice_of_deficiency respondent determined a deficiency in petitioner’s federal_income_tax for in the amount of dollar_figure the determinations made by respondent in the notice_of_deficiency mirror those made in the proposed_adjustment letter namely the change in petitioner’s filing_status from head_of_household to single and the disallowance of the dependency_exemptions and the earned_income_credit as claimed on the return the notice_of_deficiency was issued by the director of respondent’s atlanta service_center after the issuance of the notice_of_deficiency respondent reviewed the documentation that petitioner had submitted in response to respondent’s july letter upon reviewing this material respondent concluded that petitioner was entitled to head_of_household filing_status as well as the dependency_exemptions and earned_income_credit as originally claimed on her return accordingly by letter dated date the no- change letter respondent informed petitioner that respondent had reconsidered her tax_liability and had accepted her return as filed the no-change letter informed petitioner as follows continued for issuing notices of deficiency to taxpayers -- - after reviewing the information we received on we reconsidered your federal_income_tax liability and accepted your return as filed or as adjusted previously please disregard the notice_of_deficiency we sent you on you will not need to file a petition with the united_states tax_court if you have any questions you may write or call the tax examiner whose name telephone number and contact hours appear at the top right corner of this letter the no-change letter was issued by the chief of one of the customer service divisions in respondent’s atlanta service_center notwithstanding the no-change letter petitioner retained bruce eb gardner mr gardner to represent her mr gardner is an attorney who is admitted to practice before this court and he is petitioner’s counsel of record in the present proceeding petitioner met with mr gardner on date consistent with the no-change letter respondent mailed a check to petitioner on date the amount of the check dollar_figure represented the refund claimed by petitioner on her return ie dollar_figure plus dollar_figure of interest on date mr gardner hand delivered a petition to the court thereby commencing a case on petitioner’s behalf see sec_6213 on date respondent filed a motion to extend by days the time within which to file an answer to the petition - j- the motion was predicated on the ground that respondent’s district_counsel office had not yet received the administrative file pertaining to petitioner’s return the administrative file on date petitioner filed an opposition to respondent’s motion objecting to a 60-day extension but agreeing to a 30-day extension by order dated date respondent’s motion was granted in that the time to file an answer was extended to date in the meantime on date respondent’s district_counsel office in washington d c district_counsel wrote the following letter to mr gardner as you are aware the government filed a motion to extend time to answer the nguyen case as explained in my voice mail to you i have yet to receive the administrative file in this case a preliminary review of ms nguyen’s account indicates that the service accepted her return sometime in date and sent her a refund on date it is unclear as to whether or not she was sent a letter advising her that her return was accepted i would appreciate your notifying me if she received such a letter if i find that ms nguyen’s return has already been accepted by the service i will recommend that an answer not be filed in this case but rather a decision document reflecting no deficiency due from ms nguyen and no overpayment due to her for tax_year if you have a question please call me at the record suggests that mr gardner did not notify district_counsel that petitioner had received the no-change letter on date district_counsel received the administrative file confirmed the issuance of the no-change --- - letter and informed mr gardner that respondent wished to submit a decision document to the court reflecting a zero deficiency in lieu of filing an answer mr gardner responded by stating that he intended to file a motion for administrative and litigation costs on date respondent filed an answer to the petition in the answer respondent conceded that there was no deficiency in income_tax due from petitioner for the taxable_year respondent attached a copy of the no-change letter as an exhibit to the answer also on date district_counsel sent mr gardner a letter enclosing a form of decision and stipulation the form of decision reflecting no deficiency in and no overpayment of petitioner’s income_tax for the form of decision included a stipulation that petitioner is not entitled to attorney’s fees under sec_7430 that same day district_counsel received a letter from mr gardner stating in part as follows this letter concerns your message that you are in the process of preparing decision documents reflecting no tax_deficiency is due we are delighted that this case can be expeditiously resolved on the merits based upon you message it appears that the notice_of_deficiency should have never been mailed to the taxpayer or if the service subsequently changed its position on this case it did not legally withdraw the notice_of_deficiency by executing the proper forms in either case the taxpayer incurred unnecessary legal expenses and costs related to the defense of the deficiency_notice in the amount of dollar_figure for which she should be compensated --- - a fair and equitable resolution of this case should put the taxpayer in the position she would have been if the deficiency_notice had not been mailed accordingly we submit costs and attorney fees in the amount dollar_figure should be paid_by the service to make the taxpayer whole and that amount should be reflected in the decision documents you are in the process of repairing on date district_counsel received from mr gardner executed copies of the form of decision which had been revised to eliminate the stipulation regarding attorney’s fees respondent in turn executed the form of decision as revised and submitted it to the court on date the court executed the document and entered decision the decision pursuant to the parties’ apparent agreement on date petitioner filed a motion for an award of reasonable administrative litigation costs petitioner’s motion for costs reguesting an award in the amount of dollar_figure the court then vacated the decision and filed it instead as a stipulation of settlement between the parties see rules c and f on date respondent filed a response to petitioner’s motion for costs respondent’s response in the response respondent alleges that his position in the proceedings was reasonable and disputes petitioner’s allegations that petitioner did not unreasonably protract the proceedings and the amount of costs requested was reasonable - on date petitioner filed an additional affidavit pursuant to rule d in the additional affidavit petitioner requests an award of costs in the amount of dollar_figure on date petitioner filed a motion in limine relying principally on fed r evid relating to compromise and offers to compromise petitioner’s motion sought to exclude from evidence various statements made in and various exhibits attached to respondent’s response on date respondent filed a response objecting to petitioner’s motion in limine on date the court denied petitioner’s motion on date petitioner filed a reply to respondent’s response pursuant to an order of the court in her reply petitioner requests an award of costs in the amount of dollar_figure thereafter on date respondent filed a reply to petitioner’s reply filed date on date the court initiated a telephone conference with the parties for the purpose of encouraging a settlement regarding the award of costs on date for example petitioner sought to exclude the fact that on date respondent mailed to petitioner a check for dollar_figure which amount constituted the overpayment claimed by petitioner on her return plus interest suffice it to say that petitioner’s motion in limine sought to emasculate the factual and legal basis for respondent’s defense against petitioner’s motion for an award of costs and if granted would have precluded the court from rationally deciding petitioner’s motion for costs - the parties advised the court that their negotiations in this regard had not been successful discussion we apply sec_7430 as most recently amended by congress in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 however certain of the amendments made by rra to sec_7430 regarding the reasonableness of costs the type of recoverable costs and other provisions that are not in issue herein apply only to costs incurred after date a requirements for a judgment under sec_7430 under sec_7430 a judgment for litigation costs incurred in connection with a court_proceeding may be awarded only if a taxpayer is the prevailing_party has exhausted his or her administrative remedies within the irs and did not unreasonably protract the court_proceeding see sec_7430 and b similarly a judgment for administrative costs incurred in connection with an administrative_proceeding may be awarded under sec_7430 a only if a taxpayer is the prevailing_party and did not unreasonably protract the administrative_proceeding see sec_7430 and b a taxpayer must satisfy each of the respective requirements in order to be entitled to an award of litigation or -- administrative costs under sec_7430 see rule e upon satisfaction of these requirements a taxpayer may be entitled to reasonable costs incurred in connection with the administrative or court_proceeding see sec_7430 and c and to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth regquirement sec_7430 a respondent concedes that petitioner has satisfied the requirements of sec_7430 a petitioner will nevertheless fail to qualify as the prevailing_party if respondent can establish that respondent’s position in the court and administrative proceedings was substantially justified see sec_7430 b b substantial justification the commissioner's position is substantially justified if based on all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably see 487_us_552 89_tc_79 affd 861_f2d_131 5th cir in other words to be substantially justified the commissioner's position must have a reasonable basis in both law and fact see pierce v underwood supra 900_f2d_655 3d cir affg in part and revg in part on other grounds 92_tc_510 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite construing similar language in the equal_access_to_justice_act thus the commissioner's position may be incorrect but nevertheless be substantially justified 'if a reasonable person could think it correct' 108_tc_430 quoting pierce v underwood supra pincite n the relevant inguiry is whether the commissioner knew or should have known that his position was invalid at onset 55_f3d_189 5th cir affg tcmemo_1994_182 we look to whether the commissioner's position was reasonable given the available facts and circumstances at the time that the commissioner took his position see maggie management co v commissioner supra pincite 85_tc_927 the fact that the commissioner eventually concedes or even loses a case does not establish that his position was unreasonable see 931_f2d_1044 5th cir 92_tc_760 however the commissioner's concession does remain a factor to be considered see powers v commissioner t c -- affd in part revd in part and remanded on another issue 43_f3d_172 5th cir as relevant herein the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of administrative costs is the position taken by the commissioner as of the date of the notice_of_deficiency see sec_7430 b the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of litigation costs is the position taken by the commissioner in the answer to the petition see 930_f2d_759 9th cir affg an unpublished decision of this court sher v commissioner supra pincite ordinarily we consider the reasonableness of each of these positions separately see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding on other issues tcmemo_1991_144 we necessarily follow this approach here because respondent’s positions were different in the administrative and litigation proceedings we begin with the position taken by respondent in the notice_of_deficiency respondent contends that the notice_of_deficiency was issued because petitioner failed to provide sufficient documentary substantiation of her entitlement to the disallowed dependency -- - exemptions earned_income_credit and head_of_household filing_status in sufficient time for such documentation to be reviewed by respondent prior to issuance of the notice_of_deficiency however the record belies this contention in the july letter respondent informed petitioner that the documentation submitted by petitioner in response to the proposed_adjustment letter was insufficient to verify the items under examination but that respondent would consider any further documentation that petitioner might care to submit if such documentation were received by date petitioner promptly responded to this invitation by mailing documentation which was received by the mailroom in respondent’s atlanta service_center on date the examination_division on date and the 90-day unit on date nevertheless without first evaluating petitioner’s documentation respondent mailed the notice_of_deficiency to petitioner on date after evaluating petitioner’s documentation however respondent concluded that such documentation was sufficient to verify the items under examination the documentation submitted by petitioner in response to the july letter was solicited by respondent having solicited that documentation respondent was obliged to evaluate it before issuing a notice_of_deficiency respondent however did not do we might take a contrary view if expiration of the period continued -- - so such failure led respondent to take a position in the notice_of_deficiency that was not supported by information already in respondent’s possession in other words respondent’s position in the notice_of_deficiency was contrary to fact and law and therefore not substantially justified within the meaning of sec_7430 b see pierce v underwood 287_us_552 respondent relies on 854_f2d_263 7th cir affg tcmemo_1987_52 for the proposition that the commissioner should not be liable for a taxpayer’s costs for the period of time that it may reasonably take to review documentation submitted by the taxpayer however that case is clearly distinguishable there the commissioner issued a notice_of_deficiency before the examination was completed in order to toll the running of the period of limitations because the commissioner had not received the taxpayers’ consent to extend the period of limitations the court_of_appeals concluded that the issuance of the notice was reasonable notwithstanding the fact that the commissioner ultimately conceded the case in the present case the statute_of_limitations was of no legitimate concern to respondent at the time that the notice of continued of limitations were imminent however in the present case the year under examination was accordingly the statute_of_limitations on assessment was of no legitimate concern to respondent in date see sec_6501 a deficiency was issued see supra note accordingly harrison v commissioner supra offers no solace to respondent we recognize of course that it is reasonable for the commissioner to refuse to concede an audit adjustment until after he receives from the taxpayer and has had an opportunity to verify adequate substantiation for such adjustment e g o’ bryon v commissioner tcmemo_2000_379 however we have not so held in the context of a case in which expiration of the period of limitations is not imminent and the commissioner while in possession of all relevant facts and documents neglects to review such facts and documents and instead issues a notice_of_deficiency to the taxpayer in view of the foregoing we hold that the position taken by respondent in the notice_of_deficiency was unreasonable we turn now to the position taken by respondent in the answer to the petition the latter position reflected respondent’s concession as evidenced by the no-change letter and followup refund of the deficiency and such position was substantially justified c unreasonable protraction of the proceedings pursuant to sec_7430 no award for reasonable litigation and administrative costs may be made with respect to any portion of the administrative or court_proceeding during which the prevailing_party has unreasonably protracted such proceeding after issuing the notice_of_deficiency respondent sent petitioner the no-change letter informing her that her return had been accepted as filed and that she could disregard the notice_of_deficiency however petitioner did not disregard the notice_of_deficiency but rather retained mr gardner who subsegquently filed a petition on her behalf respondent contends that petitioner unreasonably protracted the proceedings by pursuing this case after respondent had conceded it ie after respondent had mailed petitioner the no- change letter and issued the refund check sec_6213 provides as follows if the taxpayer does not file a petition with the tax_court within the time prescribed in subsection a of sec_6213 the deficiency_notice of which has been mailed to the taxpayer shall be assessed and shall be paid upon notice_and_demand from the secretary emphasis added see also sec_301_6213-1 proced admin regs which similarly provides that if the taxpayer fails to file a timely petition the district_director or the director of the regional service_center shall assess the amount determined as the deficiency the notice_of_deficiency that was sent to petitioner included the following paragraph which essentially paraphrased sec_6213 if you decide not to file a petition with the tax continued there is no statutory basis for a no-change letter cf sec_7121 authorizing closing agreements that are generally final and conclusive and we are aware of no case holding that a no-change letter is binding on the commissioner under the circumstances we think it was appropriate for petitioner to protect herself from the possibility that the no-change letter might not have represented respondent’s final position eg that the no-change letter might have been issued before internal review was completed ’ the commencement of an action in this court offered such protection respondent contends that petitioner had a duty to mitigate costs and that she should have requested that the notice_of_deficiency be rescinded see sec_6212 hanashiro v commissioner tcmemo_1999_78 powell v commissioner tcmemo_1998_108 see also hesse v commissioner t c memo continued court we would appreciate it if you would sign and return the enclosed waiver form this will permit us to assess the deficiency guickly and will limit the accumulation of interest the enclosed envelope is for your convenience if you decide not to sign and return the statement and you do not timely petition the tax_court the law requires us to assess and bill you for the deficiency after days from the above mailing date of this letter if this letter is addressed to you outside the united_states emphasis added ’ we note that the notice_of_deficiency was issued by the director of respondent’s atlanta service_center whereas the no- change letter was issued by one of the director’s subordinates - - slattery v commissioner tcmemo_1995_274 the no-change letter stated in effect that the notice_of_deficiency was inaccurate and could be disregarded and that the filing a petition with the tax_court was unnecessary but the no-change letter did not mention the possibility of rescinding the notice as permitted by sec_6212 the case law cited in the previous paragraph specifically including powell v commissioner supra generally requires that a rescission be committed to a writing reflecting the parties’ mutual consent accordingly respondent does not contend that the no-change letter itself effected a rescission of the notice_of_deficiency thus under the circumstances we do not agree with respondent that petitioner unreasonably protracted the proceedings when she filed the tax_court petition which protected her rights as explained above ’ however petitioner did protract the court_proceeding by requiring respondent’s district_counsel to file an answer by not furnishing a copy of the no-change letter which would have permitted the immediate filing of a settlement stipulation see also revproc_88_17 1988_1_cb_692 regarding the procedure to be followed and form_8626 agreement to rescind notice_of_deficiency regarding the irs form to be utilized we also note that the commencement of a case in this court pursuant to a notice_of_deficiency generally precludes the commissioner from issuing any further notice_of_deficiency for the same taxable_year see sec_6212 whereas the rescission of a notice_of_deficiency pursuant to sec_6212 has no such effect - pursuant to respondent’s offer to do so executing the form of decision containing the stipulation against an award of costs which required the decision to be subsequently vacated and filing the motion in limine which was not meritorious we therefore hold that petitioner is not entitled to an award of costs with respect to the portion of the court_proceeding that was protracted because of these matters see sec_7430 d the amount of reasonable costs mr gardner submitted various statements detailing costs and expenses with respect to representing petitioner in both the administrative and court proceedings those statements indicate that mr gardner’s hourly rate was dollar_figure absent special factors an award relating to attorney’s fees incurred in calendar_year after january of that year is dollar_figure per hour and incurred in calendar years and is dollar_figure per hour see sec_7430 b o’ bryon v commissioner tcmemo_2000_379 revproc_2001_13 2001_3_irb_337 revproc_99_42 1999_2_cb_568 revproc_98_61 1998_2_cb_811 in view of the noncomplex nature of the substantive issues presented by the notice_of_deficiency ie filing_status dependency_exemptions earned_income_credit and further in view of the fact that those issues were conceded by respondent in the no-change letter before mr gardner was even retained we find that no special factor -- - justifies an award of attorney’s fees at a rate greater than the statutory limit regarding the time devoted by mr gardner to this case we find that the hours spent by him in in meeting with petitioner reviewing the notice_of_deficiency and related documentation and preparing the petition for filing is reasonable we also find that hour of mr gardner’s time hour in and hour in was reasonably devoted to the period between the filing of the petition and the filing of the motion for costs this total consists of the reasonable_time spent in reading respondent’s answer which conceded the deficiency reading and responding to respondent’s correspondence and finalizing the form of decision as revised in addition we find that hours of mr gardner’s time were reasonably devoted to prosecuting petitioner’s motion for costs in and this total consists of the reasonable_time spent in preparing the motion evaluating respondent’s response preparing the additional affidavit pursuant to rule d preparing the reply to respondent’s response as directed by the court evaluating respondent’s reply and participating in the court-initiated telephone conference and related negotiations in date finally we find that petitioner is entitled to recover the - - s60 court cost incurred in filing her petition see sec_7430 a rule b d conclusion in conclusion we hold that petitioner is entitled to an award of administrative and litigation costs in the amount of dollar_figure ie hrs dollar_figure hr hrs hr dollar_figure in so holding we have carefully considered remaining arguments made by the parties for a result contrary to that expressed herein and to the extent not discussed above we consider those arguments to be without merit in order to reflect the foregoing an appropriate order and decision will be entered
